Case: 21-10526     Document: 00516113689         Page: 1     Date Filed: 12/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 1, 2021
                                  No. 21-10526
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Elida Hayes Sanchez Hernandez; David Ernesto Ayala
   Sanchez; Walter Francisco Ayala Sanchez,

                                                           Plaintiffs—Appellants,

                                       versus

   Alejandro Mayorkas, Secretary, U.S. Department of
   Homeland Security; Ur M. Jaddou, Director of U.S.
   Citizenship and Immigration Services,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:21-CV-295


   Before Clement, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10526      Document: 00516113689             Page: 2   Date Filed: 12/01/2021




                                       No. 21-10526


          Appellants challenge the district court’s dismissal of their complaint
   for lack of subject matter jurisdiction and, alternatively, for failure to state a
   claim. We AFFIRM.
          Under the Immigration and Nationality Act (“INA”) and its
   implementing regulations, individuals who have been ordered removed from
   the United States or who are inadmissible may request consent to reapply for
   admission into the United States by filing Form I-212 with the USCIS. See
   8. U.S.C. § 1183; 8 C.F.R. § 212.2. Appellants and the Government agree
   that the decision whether to grant or deny an I-212 application is
   discretionary.
          The INA strips federal courts of jurisdiction to review discretionary
   decisions made by the Attorney General or the Secretary of Homeland
   Security. 8 U.S.C. § 1252(a)(2)(B)(ii). Here, the USCIS determined that
   Appellants’ respective I-212 applications did not warrant a favorable exercise
   of its discretion. It concluded, inter alia, that approval of Appellants’ I-212
   applications would serve no purpose because Appellants had not yet been
   ordered removed and were not inadmissible under any section of the INA
   that would require them to seek consent to reapply.
          Because the USCIS’s denial of Appellants’ I-212 applications was
   discretionary, the district court lacked jurisdiction to review the same.
                                   *        *         *
          Judgment AFFIRMED; appeal DISMISSED.




                                            2